DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 1 “The contact assembly (see the abstract) according to one of the preceding claims, claim 1,” should read “The contact assembly (see the abstract) according to claim 1,”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egenolf (US Patent 5,338,229).
As per claim 1, Egenolf teaches contact assembly (see the abstract), for a plug connector (not shown), the contact assembly (see the abstract) comprising: a crimp region 17 with crimp tabs that attach the contact assembly (see the abstract) to an electrical conductor (not shown) of a wire (not shown); an elastic contact formation 25 for mating contact (not shown) at a contact region (along 25) with a counter contact region (along 45), this contact formation being present in duplicate, one of the two contact formations being formed by an additional contact 11 that is produced separately from the contact assembly (see the abstract) and after production is mounted on the contact assembly (see the abstract) via a connection (along 4, see column 6, lines 40-55).
As per claim 2, Egenolf teaches contact assembly (see the abstract), wherein the contact assembly (see the abstract) is formed with a contact sleeve 21 that receives a mating contact (not shown), the contact sleeve 21 comprising at least one projecting angled web 65 on at least one longitudinal edge (along 21) in the region of its abutting longitudinal edges (along 21).
As per claim 3, Egenolf teaches contact assembly (see the abstract), wherein in the region of its abutting longitudinal edges (along 21) the contact sleeve 21, on one of the longitudinal edges (along 21) has at least one web 65 that engages in a corresponding recess (adjacent to 65) in the other longitudinal edge (along 21).
As per claim 4, Egenolf teaches contact assembly (see the abstract), further comprising: an angled part (along 65) at an end of the contact sleeve 21 remote from the crimp region 17.
As per claim 5, Egenolf teaches contact assembly (see the abstract), wherein the at least one end angled part 81 is formed by the contact sleeve 21 in a region of the contact sleeve 21 to which the crimp region 17 connects.  
As per claim 6, Egenolf teaches contact assembly (see the abstract), wherein two such end angled parts 81 aligned parallel to the longitudinal axis of the contact sleeve 21 are formed by the contact sleeve 21, the ends of the two end angled parts 81 standing out from the surface of contact sleeve 21 and being aligned at a spacing (between 21) from one another.
As per claim 7, Egenolf teaches contact assembly (see the abstract), further comprising: a contact spring 25 provided integrally with the contact sleeve 21 extending from the contact sleeve 21 pointing into its interior.
As per claim 8, Egenolf teaches contact assembly (see the abstract), wherein the connection (along 4, see column 6, lines 40-55) between the contact sleeve 21 and the contact spring 25 has a thickness reduction (see column 4, lines 1-11).
As per claim 9, Egenolf teaches contact assembly (see the abstract), wherein the end of the contact spring 25 abuts against a central region (along 11) of the additional contact 11.
As per claim 10, Egenolf teaches contact assembly (see the abstract), wherein the additional contact 11 has a straight central region (along mid end portion of 11) between the region in which it is fixed to the contact sleeve 21 via the connection (along 4, see column 6, lines 40-55) and its free end that points away from it.  
As per claim 11, Egenolf teaches contact assembly (see the abstract), wherein the free end of the additional contact 11 has an end bend (along 47).
As per claim 12, Egenolf teaches contact assembly (see the abstract), wherein at least one contact chamber support 89 is formed by the contact sleeve 21 in a region of the contact sleeve 21 to which the crimp region 17 connects.
As per claim 13, Egenolf teaches contact assembly (see the abstract), wherein the end of the bend of the free end of the additional contact 11 is aligned parallel to and at a spacing (between 21) from the end of the angled part (along 65).
As per claim 14, Egenolf teaches contact assembly (see the abstract), wherein an outwardly projecting latching lug (77 or 78) is formed by the contact sleeve 21.
As per claim 15, Egenolf teaches contact assembly (see the abstract), wherein an indentation (along 45, seen in figure 2) pointing into the interior of the contact sleeve 21 is provided between the region from which the latching lug (77 or 78) projects from the contact sleeve 21 and the end of the contact sleeve 21 that is remote from the crimp region 17.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831